FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                February 23, 2010
                                  TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

CONNIE ROSKA; JAMES ROSKA, on
behalf of minor children Rusty
and Jessica Roska, and Maria Stewart,                No. 07-4170
                                                       (D. Utah)
      Plaintiffs - Appellants/Cross-         (D.C. No. 2:99-CV-112-DAK)
      Appellees,

v.

MELINDA SNEDDON; SHIRLEY
MORRISON; COLLEEN LASATER,

      Defendants - Appellees/Cross-
      Appellants.


CONNIE ROSKA, on behalf of minor
children Rusty and Jessica Roska, and
Maria Stewart; JAMES ROSKA, on behalf
of minor children Rusty and Jessica Roska,
and Maria Stewart,

      Plaintiffs – Appellants/Cross-
      Appellees,                                      07-4288

v.

MELINDA SNEDDON; SHIRLEY
MORRISON; COLLEEN LASATER;
CRAIG T. PETERSON; DAN CHOATE;
DARLA RAMPTON,

      Defendants – Appellees/Cross-
      Appellants.
                              ORDER AND JUDGMENT1



Before HARTZ, EBEL, and O’BRIEN, Circuit Judges.



       After examining the briefs and the appellate record, this panel concludes that oral

argument would not materially assist the determination of this appeal. See Fed. R. App.

P. 34(a)(2); 10th Cir. R. 34.1(G). This case is submitted for decision without oral

argument.

       This case is burdened with an extensive procedural history. The Roska family2

(the Roskas) brought suit against various social workers from the Utah Division of Child

and Family Services (Social Workers) pursuant to 42 U.S.C. § 1983 based on the removal

of twelve-year-old Rusty Roska from the family home. Numerous district court hearings

and several appeals culminated in a trial to determine the parents’ damages on their

procedural due process claims. At issue here is whether the Roskas waived their

substantive due process claims and the Roskas children’s procedural due process claims

in their first appeal. They also challenge the validity of the Social Workers’ offer of

judgment. We affirm.

       1
         This order and judgment is an unpublished decision, not binding precedent. 10th
Cir. R. 32.1(A). Citation to unpublished decisions is not prohibited. Fed. R. App. 32.1.
It is appropriate as it relates to law of the case, issue preclusion and claim preclusion.
Unpublished decisions may also be cited for their persuasive value. 10th Cir. R. 32.1(A).
Citation to an order and judgment must be accompanied by an appropriate parenthetical
notation B (unpublished). Id.
       2
        The plaintiffs are parents Connie and James Roska and their children, Rusty
Roska, Jessica Roska, and Maria Stewart.

                                               -2-
                                I.      BACKGROUND

       The Roskas initiated their suit over ten years ago in October 1999. A detailed

rendition of the facts are found in Roska v. Peterson, 328 F.3d 1230 (10th Cir. 2003)

(Roska I), and Roska v. Sneddon, 437 F.3d 964 (10th Cir. 2006) (Roska II). Suffice it to

say the Roskas claimed the Social Workers violated numerous constitutional rights when

they removed Rusty from the family home without providing notice or a pre-removal

hearing.

       The Social Workers submitted their first offer of judgment on June 26, 2000. It

stated in relevant part:

       Pursuant to Rule 68(b) of the Federal Rules of Civil Procedure, defendants,
       offer judgment to be taken against them jointly by plaintiffs in the amount
       of Five Thousand and no/100 Dollars ($5,000) and offer judgment to be
       taken against them jointly for an additional sum for accrued costs and
       reasonable attorney fees recoverable under 42 U.S.C. § 1988, to be
       determined by the Court. This offer is made in consideration for a
       dismissal of the above captioned lawsuit.

(Appellants’ Appx. at 203.) They made similar offers in March 2006 for $100,000 and

May 2006 for $200,000.

       In February 2001, the district court granted summary judgment to the Social

Workers on all claims, concluding they were entitled to qualified immunity. The Roskas

appealed. We affirmed the dismissal of a majority of the claims but held the “plaintiffs . .

. sufficiently alleged a violation of their Fourteenth Amendment procedural due process

rights” and “clearly established law plainly put defendants on notice that their conduct

violated the Constitution.” Roska I, 328 F.3d at 1246, 1250. We based our holding on

Malik v. Arapahoe County Dep’t. of Social Servs., 191 F.3d 1306, 1315 (10th Cir. 1999)


                                               -3-
(“[I]t [is] clearly established law that, except in extraordinary circumstances, a parent has

a liberty interest in familial association and privacy that cannot be violated without

adequate pre-deprivation procedures.” (emphasis added)). We remanded the case to the

district court, however, to consider an additional issue—whether the Social Workers’

reliance on certain Utah statutes or the advice of counsel rendered their actions

objectively reasonable and thus entitled them to qualified immunity. Id. at 1252-53.

       On remand, the parties filed cross-motions for summary judgment. The district

court held neither the Social Workers’ reliance on the Utah statutes nor their reliance on

the advice of counsel rendered their conduct objectively reasonable and therefore, they

were not entitled to qualified immunity on the parents’ claims. Roska v. Sneddon, 311 F.

Supp. 2d 1307, 1316-17 (D. Utah 2004). However, it held they were entitled to qualified

immunity on the children’s claims because “even if . . . children have liberty interests in

their familial associations, that right would not have been clearly established at the time

of the conduct in question. Accordingly, [the Social Workers] are entitled to qualified

immunity from liability to the children.” Id. at 1317. All parties appealed. On May 13,

2005, we dismissed the children’s appeal for lack of a final order. On February 9, 2006,

we affirmed the denial of qualified immunity to the Social Workers on the parents’

claims. See Roska II, 437 F.3d at 967.

       The case again returned to the district court for a trial to determine damages. Prior

to trial, the parties disputed which theories of liability remained and which damages

could be assessed. The court rejected the Roskas’ contention that all plaintiffs had

preserved both their substantive and procedural due process claims for trial. It

                                                -4-
determined only the parents’ procedural due process claims had survived the appeal in

Roska I. Roska v. Sneddon, No. 1:99CV112DAK, 2007 WL 1557418, at *2 (D. Utah

May 25, 2007).

       At the completion of the trial, the jury found the parents had suffered no actual

damages and awarded them a total of $2.00 in nominal damages. The Roskas moved for

costs and attorney’s fees as the prevailing party under 42 U.S.C. § 1988(b). The district

court granted the motion but determined the June 25, 2000 offer of judgment cut off their

entitlement to fees and costs as of that date. It also determined the Roskas should

reimburse the Social Workers for the costs they incurred after June 25, 2000, based on

the offer of judgment on that date. Roska v. Sneddon, No. 1:99CV112DAK, 2007 WL

4165750, at *4 (D. Utah Nov. 20, 2007).

       On appeal, the Roskas raise three issues: (1) their substantive due process claims

were not waived in Roska I, (2) the district court erred in dismissing the children’s

procedural due process claims on the basis of qualified immunity because the children’s

protected interest was clearly established at the time of the constitutional violation, and

(3) the Social Workers’ June 25, 2000 offer of judgment was insufficient to limit their

award of attorney’s fees and costs and to require them to pay the Social Workers’ costs

after that date.

                                  II.     DISCUSSION

A.     Preservation of Claims

       Claims not briefed and argued on appeal are waived. See Tran v. Trs. of State

Colls. in Colo., 355 F.3d 1263, 1266 (10th Cir. 2004) (“Issues not raised in the opening


                                                -5-
brief are deemed abandoned or waived.”). In Roska I, we considered the district court’s

dismissal of all of the Roskas’ claims. Therefore, the only claims which remained were

those the Roskas presented and argued on appeal in Roska I.

       On appeal in Roska I, the Roskas’ argument in support of their due process claims

is repeated here in its entirety:

       II. THE LAW RESPECTING PLAINTIFFS’ FOURTEENTH
       AMENDMENT RIGHT TO FAMILIAL ASSOCIATION AND PRIVACY
       WAS CLEARLY ESTABLISHED ON MAY 29TH, 1999, SUCH THAT
       DEFENDANTS MORRISON, SNEDDON, PETERSON AND LASATER
       SHOULD HAVE KNOWN THAT PREDEPRIVATION PROCEDURES,
       OR EXTRAORDINARY CIRCUMSTANCES, WERE REQUIRED
       PRIOR TO REMOVING PLAINTIFF RUSTY ROSKA FROM HIS
       HOME AND FROM THE CUSTODY OF HIS PARENTS.

       According to the Court, Plaintiffs’ Fourteenth Amendment claim for
       violation of familial association and privacy depend upon establishing a
       Fourth Amendment violation. And since the Court concluded that
       Defendants relied upon the state statute, the Court dismissed the Plaintiffs’
       claims. However, the Fourteenth amendment claim was well established on
       the date of the seizure, and is a separate claim from the Fourth Amendment.

       In Malik, the mother of a child who had been taken by state officials sued
       under § 1983 for, among other things, violation of her Fourteenth
       Amendment liberty interest in familial association and privacy. The
       defendants moved for summary judgment, and the trial court denied the
       motion. This Court held that the Fourteenth Amendment’s liberty interest
       in familial association was: “clearly established law that, except in
       extraordinary circumstances, a parent has a liberty interest in familial
       association and privacy that cannot be violated without adequate pre-
       deprivation procedures.” Malik, 191 F.3d at 1315. In the case of Rusty
       Roska, there were no pre-deprivation procedures; Defendants didn’t even
       bother to get an ex parte order. Nor were there any “extraordinary
       circumstances.” Defendants violated Plaintiffs’ right to familial
       association, and the District Court dismissal of this claim should be
       reversed.

(Appellees’ Supp. Appx. at 492-93 (record citation omitted).).



                                              -6-
       The question presented is whether the Roskas waived all but the parents’

procedural due process claims in Roska I because their argument referred only to the

parents’ procedural due process rights.

       1.     Substantive Due Process Claims

       A procedural due process claim is separate from a substantive due process claim.

“In contrast to substantive due process claims, in procedural due process claims, the

deprivation by state action of a constitutionally protected interest in ‘life, liberty, or

property’ is not in itself unconstitutional; what is unconstitutional is the deprivation of

such an interest without due process of law.” Brokaw v. Mercer County, 235 F.3d 1000,

1020 (7th Cir. 2000) (quotations omitted). “To assess whether an individual was denied

procedural due process, courts must engage in a two-step inquiry: (1) did the individual

possess a protected interest such that the due process protections were applicable; and, if

so, then (2) was the individual afforded an appropriate level of process.” Brammer-

Hoelter v. Twin Peaks Charter Acad., 492 F.3d 1192, 1209 (10th Cir. 2007) (quotations

omitted). Substantive due process, however, “protects certain ‘fundamental liberty

interests’ from deprivation by the government, regardless of the procedures provided,

unless the infringement is narrowly tailored to serve a compelling state interest.” Chavez

v. Martinez, 538 U.S. 760, 775 (2003) (emphasis added). The Supreme Court has long

recognized the right to familial relations as a component of substantive due process;3 it is


       3
        See, e.g., Santosky v. Kramer, 455 U.S. 745, 760 (1982) (“[U]ntil the state proves
parental unfitness, the child and his parents share a vital interest in preventing erroneous
termination of the natural relationship.”).


                                                 -7-
“the rubric under which the Supreme Court has addressed unenumerated rights under the

Fourteenth Amendment.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1202 n.3 (10th Cir.

2003).

         The Roskas’ argument in Roska I made no attempt to distinguish between these

different claims, declining to mention substantive due process or cite to a case discussing

such claims. Neither do the Roskas’ appellate briefs attempt to show how these claims

were argued on appeal from the dismissal of their case. Rather, they argue substantive

due process “was never at issue, until now.” (Appellants’ Opening Br. at 21.) This

statement completely ignores the fact that all claims were at issue in Roska I. Therefore,

while it may be possible to conjure Roskas’ substantive due process claim from the

cavalier reference to “family association,” it is not our responsibility to write their

argument for them. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005) (“[T]he court cannot take on the responsibility of serving as the litigant’s

attorney in constructing arguments and searching the record.”). The Roskas failed to

specifically raise or argue substantive due process in Roska I and any claims thereunder

were waived.

         2.    The Children’s Procedural Due Process Claims

         The Roskas only citation in their brief in Roska I was to Malik, which does not

address the children’s procedural due process rights expressly or by implication. The

Roskas’ argument did not specifically address the children’s interest or argue in favor of

extending our holding in Malik. Further, they cited no cases in which children were held

to have a constitutionally protected procedural due process right under these

                                                 -8-
circumstances. Rather, the cases cited discussed only the parents’ rights to pre-removal

process. Accordingly, Roska I addressed only the parents’ procedural due process rights.

       Following our decision in Roska I, the district court considered the parties’ cross-

motions for summary judgment on March 26, 2004. In considering the parties’

arguments on the children’s standing to bring a due process claim, raised by the Social

Workers, the district court held:

       The cases cited by Defendants speak only of a parent’s right to familial
       association. However, they do not expressly limit such rights to only
       parents. Nonetheless, both parties agree that they can find no case law
       recognizing a child’s liberty interest in familial association. Therefore,
       even if this court were to hold that the children have liberty interests in their
       familial associations, that right would not have been clearly established at
       the time of the conduct in question. Accordingly, Defendants are entitled to
       qualified immunity from liability to the children.

Roska I, 311 F. Supp. 2d at 1317. On May 13, 2005, we dismissed the Roskas’ appeal

from this decision, concluding the order granting immunity to the Social Workers on the

children’s claims was not immediately appealable while claims remained pending in the

district court. Therefore, the issue was not addressed in Roska II and was not waived by

that appeal.

       On remand from our decision in Roska II, the Roskas filed a motion with the

district court to set aside its order dismissing the children’s claims, arguing our 2006

unpublished decision in Suasnavas v. Stover, 196 Fed. Appx. 647 (10th Cir. 2006)

(unpublished), which relied on Trujillo v. Bd. of County Comm’rs, 768 F.2d 1186 (10th

Cir. 1985), held the children’s right to familial association had been clearly established

since 1985. The motion did not distinguish the children’s procedural and substantive due



                                                -9-
process claims. The Social Workers argued the court’s ruling granting qualified

immunity on the children’s procedural due process claim should stand because the

Roskas failed to cite any case law which clearly established such right and Suasnavas and

Trujillo dealt only with substantive due process, not the children’s right to pre-

deprivation procedure. In reply, the Roskas argued they were not required to argue the

substantive and procedural claims separately to maintain both. Not surprisingly, they

cited no case for this proposition.

       The district court held:

       [Social Workers] . . . contend that the children’s claims are foreclosed by
       the Tenth Circuit’s opinion in the first appeal. The first appeal was brought
       after Judge Benson had dismissed all of the claims in this case. Therefore,
       in the first appeal, the Tenth Circuit addressed each of Plaintiffs’ claims.
       The court’s discussion of Plaintiffs’ claim regarding a right to maintain a
       family relationship, which is the claim Plaintiffs now assert involves the
       children’s liberty interest in familial association, focused only on the
       procedural due process rights to notice and a hearing before the removal of
       a child. First, in finding that Plaintiffs had sufficiently alleged a violation
       of their due process rights, the Tenth Circuit discussed only the right to a
       parent’s right to notice and hearing before a temporary removal of a child.
       Next, in determining that the law on this claim was clearly established, the
       court relied on Malik v. Arapahoe County Dep’t of Soc. Servs., in which the
       court held that it was “clearly established that, except in extraordinary
       circumstances, a parent has a liberty interest in familial association and
       privacy that cannot be violated without adequate pre-deprivation
       procedures.” The court did not address the claim as a substantive due
       process liberty interest or as a claim by the siblings. It also did not
       recognize whether the siblings would have a similar right to procedural due
       process before the removal of a sibling. The court agrees with Defendants
       that the only claim surviving the Tenth Circuit’s first decision was the
       parents’ procedural due process rights to notice and a hearing.

Roska, 2007 WL 1557418, at *2. The district court also noted:

       The Tenth Circuit’s ruling is consistent with this court’s previous ruling
       that the children’s claims were not clearly established. Suasnavas involved

                                               - 10 -
       a substantive due process claim under Section 1983 whereas this case
       involves only a procedural due process claim. The Tenth Circuit clearly
       construed Plaintiffs’ claim to maintain a familial relationship as only a
       procedural due process claim. Therefore, Plaintiffs’ Motion to Set Aside
       Order Dismissing Claims is denied.

Id. at *3.

       On appeal, the Roskas’ opening brief again argued Suasnavas and Trujillo clearly

established the children’s right to procedural due process. They maintained the existence

of a substantive right automatically gives rise to a procedural right. They cited no law for

this proposition and they did not address the district court’s holding this claim was

waived because it was not raised in Roska I. Similarly, the Social Workers’ response did

not argue the court’s determination should be affirmed because the children’s procedural

argument was waived but because Suasnavas, an unpublished opinion, discussed

substantive, not procedural, due process rights. Therefore, the Social Workers argued the

court correctly held the children’s right to procedural due process was not clearly

established.

       The district court correctly held that the Trujillo and Suasnavas4 opinions did not

clearly establish the law regarding a procedural due process claim because both cases

dealt only with substantive due process. Trujillo, 768 F.2d at 1187 (plaintiffs, mother and

adult daughter, alleged the wrongful death of their adult son and brother while in prison


       4
        “In determining whether the law was clearly established, . . . we may not rely
upon unpublished decisions.” Green v. Post, 574 F.3d 1294 (10th Cir. 2009). It appears,
however, that we recently retreated from this rule as a definitive statement and may
consider unpublished decisions to the extent they are “uncontroversial and establish no
new precedent” and are given the persuasive effect of authority from another circuit. Id.


                                               - 11 -
deprived them of their constitutional right of familial association); Suasnavas, 196 Fed.

Appx. at 654 (recognizing the substantive due process right to familial association

extended to a parent with respect to her child, a child with respect to her parents, and a

grandparent with respect to his or her grandchildren.) Neither case discusses procedural

rights or the adequacy of procedures because these issues are irrelevant to establish a

substantive due process claim. The distinction between procedural due process and

substantive due process claims may be best illustrated in footnote 5 of the Trujillo

decision where we noted:

       [T]he familial relationships in this case do not form the outer limits of
       protected intimate relationships. As the Court in [Roberts v. United States
       Jaycees] further explained, “a broad range of human relationships . . . may
       make greater or lesser claims to constitutional protection . . .,” requiring “a
       careful assessment of where a particular relationship’s objective
       characteristics locate it on a spectrum from the most intimate to the most
       attenuated of personal attachments.” 104 S. Ct. at 3251. Those
       characteristics which would indicate a protected association include
       smallness, selectivity, and seclusion. Id. at 3250. We need not make such
       an assessment here, since the relationships at issue clearly fall within the
       protected range.

768 F.2d at 1189 n.5. Thus, difference between a substantive and procedural due process

claim is distinguished by the scope of the parties who retain the requisite interest. All

those with a recognized right to familial association do not necessarily have a protected

interest in procedure. For example, merely because Suasnavas recognized a grandparent

has a substantive right to familial association with a grandchild does not mean the same

grandparent would have a separate and distinct procedural due process right apart from

that of the parents prior to removal of the grandchild from the parents’ home.

       In their reply brief, the Roskas abandon their reliance on Suasnavas and, for the

                                               - 12 -
first time, direct our attention to another unpublished decision, Burgess v. Houseman,

where we stated: “A minor child ‘enjoys a liberty interest requiring that procedural due

process accompany her confinement.’” 268 Fed. Appx. 780, 784 (10th Cir. 2008)

(unpublished) (quoting J.B. v. Washington County, 127 F.3d 919, 925 (10th Cir. 1997)).

Burgess concluded this right has been clearly established since 1997. Id. The Roskas

argue this case law requires us to reinstate the children’s procedural claims and remand

for a new trial. In a sur-reply brief, the Social Workers urge us to ignore Burgess because

it was wrongly decided and determine J.B. stated only an “abstract right” without

discussing what procedures were required. (Appellees’ Sur-Reply Br. at 5.) Thus, J.B.

did not clearly establish a constitutional violation for the purposes of denying qualified

immunity. We decline to engage in either analysis.

       The Roskas presentation of the case law supporting their argument is too little, too

late. Even if the children’s procedural due process claims survived Roska I, the Roskas

were required to give the district court an opportunity to determine whether the right was

clearly established. Once the Social Workers raised the qualified immunity defense, the

Roskas “carried the burden of showing both that a constitutional violation occurred and

that the constitutional right was clearly established at the time of the alleged violation.”

Green, 574 F.3d at 1300 (quotations omitted). Our discussion in J.B. was available to the

Roskas throughout these proceedings which span over a ten-year period. They did not

choose to apprise the district court of arguably relevant precedent nor did they cite to J.B.

in their previous appeals. Indeed, they waited until their reply brief to do so here and

give no reason for their failure to address the matter in district court. We will not

                                                - 13 -
consider what is tantamount to an entirely new argument submitted in a reply brief.

United States v. Wayne, 591 F.3d 1326, 1332 (10th Cir. 2010) (an argument raised for the

first time in a reply brief is waived). The district court did not err in concluding the

Roskas failed to meet their burden to show the children’s procedural due process rights

were clearly established, a prerequisite to the denial of qualified immunity.

B.     Rule 68 Offer of Judgment

       At the time Defendants made their offer,5 Rule 68 provided:

       At any time more than 10 days before the trial begins, a party defending
       against a claim may serve upon the adverse party an offer to allow
       judgment to be taken against the defending party for the money . . .
       specified in the offer, with costs then accrued . . . . If the judgment finally
       obtained by the offeree is not more favorable than the offer, the offeree
       must pay the costs incurred after the making of the offer.

       “Under this scheme, the defendant can protect itself from the costs associated with

protracted litigation by making a formal offer of judgment. If the final judgment is less

than the settlement offer, the otherwise ‘prevailing’ plaintiff is precluded from recovering

his post-offer costs.” Knight v. Snap-On Tools Corp., 3 F.3d 1398, 1404 (10th Cir.

1993). “The plain purpose of Rule 68 is to encourage settlement and avoid litigation.”

Marek v. Chesney, 473 U.S. 1, 5 (1985).

       The language of an offer of judgment is construed according to ordinary contract

principles. See Stubblefield v. Windsor Capital Grp., 74 F.3d 990, 992-92 (10th Cir.

1996); Guerrero v. Cummings, 70 F.3d 1111, 1113 (9th Cir. 1996); Goodheart Clothing



       5
        Rule 68 was amended in 2007 and again in 2009. The changes are irrelevant for
our purposes. See Fed. R. Crim. P. Rule 68 advisory committee’s notes.


                                                - 14 -
Co. v. Laura Goodman Enters., Inc., 962 F.2d 268, 272 (2d Cir. 1992). The district

court’s determination whether to grant costs under Rule 68 is reviewed for abuse of

discretion and “its underlying factual findings for clear error.” First Nat’l Bank of Turley

v. Fidelity & Deposit Ins. Co. of Md., 196 F.3d 1186, 1189 (10th Cir. 1999).

       The Roskas moved for an award of costs and attorney’s fees. Because 42 U.S.C. §

1988(b) allows a prevailing plaintiff to recover attorney’s fees and costs from a defendant

in a § 1983 action, the district court granted the Roskas’ request, but capped their

recovery as of the date the Social Workers made their first Rule 68 offer of judgment.

See Marek, 473 U.S. at 9 (“Since Congress expressly included attorney’s fees as ‘costs’

available to a plaintiff in a § 1983 suit, such fees are subject to the cost-shifting provision

of Rule 68.”). The court determined the Roskas were liable for the Social Workers’ costs

from that date. The Roskas contend the court erred because the Social Workers’ offer

was not valid under Rule 68 for two reasons: (1) it was not an unconditional offer and (2)

the failure to apportion the amount being offered to each individual plaintiff created an

unacceptable ambiguity.

       1.     Unconditional Offer

       The Roskas argue a Rule 68 offer of judgment “must specify a definite sum for

which judgment may be entered, which plaintiff can either accept or reject. It must be

unconditional and must include ‘costs then accrued.’” (Appellant’s Opening Br. at 27

(quoting 12 CHARLES ALAN WRIGHT, Arthur R. Miller & Richard L. Marcus,

FEDERAL PRACTICE AND PROCEDURE: CIVIL § 3002 (1973)). They contend the

June 25, 2000 offer was invalid because it conditioned the offer on dismissal of the case.

                                                - 15 -
In response, the Social Workers claim it was not a “condition” but merely an affirmation

the case would be over if the Roskas accepted the offer. The district court concluded the

offer was valid, stating:

         Plaintiffs’ contention . . . has no specific support from case law . . . . A
         judgment essentially dismisses a case. The offer in this case allowed for
         judgment to be entered against Defendants and the case to be dismissed.
         The court typically enters judgment and closes the case. The court finds no
         appreciable difference between the dismissal of a case and the closing of a
         case.

Roska, 2007 WL 4165750, at *2.

         On appeal, the Roskas maintain any condition in an offer of judgment renders the

offer invalid for the purposes of Rule 68. This is simply not the law. See Lang v. Gates,

36 F.3d 73, 75 (9th Cir. 1994) (a defense offer conditioned upon joint acceptance by both

plaintiffs qualifies for Rule 68 treatment); see also Mite v. Falstaff Brewing Corp., 106

F.R.D. 434, 435 (N.D. Ill. 1985) (offer not defective on account of “no admission of

liability” condition). The Roskas cite no case holding the inclusion of language

conditioning an offer of judgment on dismissal invalidates an otherwise unambiguous

offer.

         We must keep in mind the ultimate purpose of Rule 68—to promote the swift and

effective resolution of a lawsuit. In this context, an unconditional offer means a definite

and certain offer to pay for the plaintiff’s damages and accrued costs with the defendant’s

clear agreement to allow judgment to enter against him or her. See Marek, 473 U.S. at 6

(“[T]he offer [must] be one that allows judgment to be taken against the defendant for

both the damages caused by the challenged conduct and the costs then accrued. In other



                                                - 16 -
words, the drafters’ concern was not so much with the particular components of offers,

but with the judgments to be allowed against defendants.”). In this case, the language of

the offer stating it was made “in consideration for a dismissal” of the lawsuit, i.e., ending

the entire litigation, serves to promote Rule 68’s purpose and does not impose a condition

which would compromise a judgment being entered against the Social Workers or

otherwise invalidate the offer. (Appellants’ Appx. at 203.) Applying general contract

principles, the offer was clear and unconditional.6

       2.     Apportionment/Ambiguity

       The Roskas also claim the offer was ambiguous because it did not allocate the

amounts intended to compensate each plaintiff. Several courts have held an offer of

judgment which fails to apportion the offer among various plaintiffs creates an

unacceptable ambiguity in the offer. See, e.g., Thomas v. Nat’l Football League Players

Ass’n, 273 F.3d 1124, 1130 (2d Cir. 2001) (lump sum offer of judgment to multiple

plaintiffs did not trigger Rule 68’s cost-shifting provision); Gavoni v. Dobbs House, Inc.,

164 F.3d 1071, 1075 (7th Cir. 1999) (unapportioned offer of judgment to multiple

plaintiffs is not effective under Rule 68).

       These holdings are based on two considerations. The first relates to the position of


       6
         Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany, is an
example of the type of condition which would invalidate a Rule 68 offer. 369 F.3d 91
(2d Cir. 2004). There, the court held the offer of judgment was invalid because it was
conditioned upon the approval of a proposed redistricting plan by the local legislative
body. Id. at 95. It was therefore not an offer within normal contract principles because
the plaintiff’s acceptance would not have created a contract without further action by the
legislative body. Id.


                                               - 17 -
the plaintiff in evaluating a Rule 68 offer. Unlike other contracts, consequences flow

from the rejection as well as the acceptance of a Rule 68 offer of judgment. See Gavoni,

164 F.3d at 1076. Because “[a] judgment less favorable than the offer requires that a

plaintiff pay the defendant’s usually substantial post-offer costs[,] [t]here must . . . be a

clear baseline from which plaintiffs may evaluate the merits of their case relative to the

value of the offer.” Id. When there are multiple plaintiffs, it may be difficult for an

individual plaintiff to determine whether an unallocated offer is reasonable as to his or

her individual claim.

       The second consideration concerns the court’s ability to determine whether the

plaintiff receives a judgment less favorable than the Rule 68 offer. An unapportioned

offer may cause uncertainty as to whether the actual judgment received by an individual

plaintiff is less than plaintiff’s share of the offer. A court needs two easily comparable

figures and should not attempt to apportion an offer in the first instance. See id.

       The district court recognized the Social Workers’ offer of judgment did not

apportion the offer to each Roska family member but provided a lump sum for their

claims. Nonetheless, the court concluded:

       This case finds no basis for determining that the Plaintiffs could not
       measure the value of the Defendants’ offer in relation to the merits of their
       individual claims. Plaintiffs were represented by the same attorney. If each
       Plaintiff had been represented by a different attorney then there may have
       been a problem with measuring the value of the offer as to each Plaintiff.
       But Plaintiffs’ attorney was in a better position than even the Defendants to
       evaluate the value of each of their claims

....

       Plaintiffs cannot escape the requirements of Rule 68 merely because they


                                                - 18 -
       gambled and lost. Rule 68 requires part[ies] to critically consider the value
       of their cases. If Rule 68 is interpreted too strictly or technically, it
       decreases its effectiveness of promoting settlement.

Roska, 2007 WL 4165750, at *3.

       When determining whether an offer of judgment is valid, our primary concern is

that “the offeree must know what is being offered in order to be responsible for refusing

the offer.”7 Arkla Energy Res. v. Roye Realty & Developing, Inc., 9 F.3d 855, 867 (10th

Cir. 1993). In Arkla Energy, the parties disputed the non-delivery of gas under an

installment contract. The defendant submitted an offer of judgment for 100,000 Mcf of

gas. The plaintiff responded with a Motion to Clarify Offer of Judgment, citing the

ambiguity and incompleteness of the offer, “due primarily to the uncertain value of the

gas.” Id. Because the defendant never satisfactorily clarified the offer and “the

ambiguity was critical,” we determined the district court did not abuse its discretion in

refusing to award attorney’s fees under Rule 68. Id.

       Case law, however, does not go so far as to say a defendant must always apportion

an offer between each plaintiff. See Harbor Motor Co. v. Arnell Chevrolet-Geo Inc., 265

F.3d 638, 649 (7th Cir. 2001) (“[W]e need not go so far as to conclude . . . that Rule 68

       7
         The Kansas district court has stated it “believes that the Tenth Circuit would
conclude that a Rule 68 offer made to multiple plaintiffs is not valid unless it provides
individualized offers to each plaintiff.” Lintz v. Am. Gen. Finance, Inc., 76 F.Supp.2d
1200, 1213 (D. Kan. 1999). Lintz involved two unrelated plaintiffs suing for workplace
sexual harassment. Following trial, the jury found that both plaintiffs had been subjected
to sexual harassment and further found defendants were liable. The jury awarded no
damages to plaintiff Lintz, but awarded the second plaintiff $25,000 in compensatory
damages. Under these circumstances, we agree the unallocated offer to the plaintiffs was
not valid because the two plaintiffs were unable to evaluate the offer as it related to their
individual claims.


                                               - 19 -
always requires an exact delineation of the manner in which damages are to be

apportioned among multiple parties.”). While the practice of allocating the offer as to

each plaintiff may increase clarity and ensure the offer is valid, such requirement in every

instance would place form over substance.

       Thus, the district court was not required, as a matter of law, to consider the Social

Workers’ unallocated offer of judgment ineffective. Instead, it found as a matter of fact

that the June 35, 2000 offer of judgment provided the Roskas sufficient specificity to

intelligently evaluate the value of their individual claims against the amount offered. The

court did not clearly err in so finding.

       The facts of this case are readily distinguished from those cases in which

apportionment was necessary. For example, in Gavoni, three individual plaintiffs,

Gavoni, Rosendale and Jordan, sued for injuries resulting from an elevator malfunction.

174 F.3d at 1073. The plaintiffs sought $825,000 in damages: $230,000 for Gavoni,

$320,000 for Rosendale and $275,000 for Jordan. Id. at 1074. The defendant offered a

lump sum to the plaintiffs of $10,000. Id. The jury awarded Gavoni and Rosendale

$2,000 each and Jordan $2,500. Id. The court held the defendant’s offer of judgment

was invalid because, inter alia, “[t]he plaintiffs simply could not have evaluated the

individualized values of the offer.” Id. at 1076.

       Unlike the plaintiffs in Gavoni (and other cases), the Roskas were not individuals

with competing claims suing for separate physical injuries. This was a single family

represented by one attorney, claiming mental and emotional damages arising from the

same set of facts. Under these circumstances, the failure to apportion the offer does not

                                               - 20 -
create a “potential [for] derivative litigation” over its division or the associated costs and

attorney’s fees. Id. at 1077. Moreover, unlike the plaintiffs in Arkla Energy Resources,

the Roskas did not notify the Social Workers that the offer appeared ambiguous nor did

they request clarification.

       We are also mindful that the Roskas did not disclose their assessment of individual

damages to the Social Workers at any point in this protracted litigation. Their Amended

Complaint sought a collective judgment on their due process claim “in the amount of

$5,000,000.00 for emotional and mental suffering, and $15,000,000.00 for punitive

damages.” (Appellants’ Appx. at 51.) No further factual support or computation as to

individual damages was provided, even though the Federal Rules of Civil Procedure

require such disclosure. See Fed. R. Civ. P. 26(a)(1)(A)(iii) (“[A] party must, without

awaiting a discovery request, provide to the other parties: . . . a computation of each

category of damages claimed by the disclosing party—who must also make available . . .

documents or other evidentiary material . . . on which each computation is based,

including materials bearing on the nature and extent of injuries suffered.”).

       Finally, we note the Roskas did not state the offer made on June 25, 2000, was

rejected because they could not assess its applicability to the individual claims. Rather,

in their own words, “[the] offer of judgment was a token offer conditional upon dismissal

of the Roska case. Had the Roskas accepted the offer, it is possible that the Court would

have denied their request for attorney’s fees altogether, even though the offer agreed to

pay them.” (Appellants’ Opening Br. at 34 (citing Fisher v. Kelly, 105 F.3d 350 (7th Cir.




                                                - 21 -
1997).)8 Thus, according to the Roskas, “[i]t would have been folly for [them] to have

accepted the offer.” (Id.) This argument makes clear the Roskas were not interested in

accepting the offer even if it allocated amounts to individuals.

       Under the facts of this case, the purposes of Rule 68 were fully and fairly met by

the Social Workers’ offer of judgment. The Roskas were in a position to determine the

value of each family member’s claim and intelligently assess the risks associated with

rejecting the $5,000 offer. If there was any confusion, the Roskas could have asked for

clarification. The $5,000 offer as compared to the $2.00 judgment provided precise

figures for the district court to compare. Accordingly, we conclude the district court did

not clearly err in finding the Roskas and their attorney were able to intelligently assess

the offer and did not abuse its discretion in determining the Social Workers’ June 25,

2000 offer of judgment was valid under Rule 68.


       AFFIRMED.


                                           Entered by the Court:

                                           Terrence L. O’Brien
                                           United States Circuit Judge


       8
         In Fisher, the plaintiff accepted a Rule 68 Offer of Judgment for “$7,500 plus
costs accrued to date.” 105 F.3d at 352 (quotations omitted). The Court of Appeals
upheld the district court’s denial of pre-offer attorney’s fees, holding the plaintiff was not
entitled to fees because the defendant had acted gratuitously in the face of a “frivolous,
unreasonable, or groundless” lawsuit. Id. at 353 (quotations omitted). We do not
comment on the Fisher court’s holding but observe that unless the Roskas feared their
lawsuit would be considered “frivolous, unreasonable or groundless,” they had no reason
to fear their attorney’s fees and costs would be forfeited by their acceptance of the offer.


                                                - 22 -